          Case 3:21-cv-00113-HDM-CLB Document 45 Filed 09/01/21 Page 1 of 1




 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                              DISTRICT OF NEVADA
 6   VW CREDIT INC.,                           Case No. 3:21-cv-00113-HDM-CLB
 7                            Plaintiff,
           v.                                              ORDER
 8
     MUSCLE MOTORS AUTO SALES, INC.,
 9
                          Defendant.
10   _______________________________
11   MUSCLE MOTORS AUTO SALES, INC.,
12               Third Party Plaintiff,
13   v.
14   DAVID G. GONZALES and FRANK
     AGUIAR CLAVERIA,
15
                Third Party Defendants.
16

17        The defendant/third party plaintiff Muscle Motors Auto Sales,
18   Inc. has withdrawn its motion for service by publication. (ECF No.
19   44). Accordingly, the video hearing on the motion for service by
20   publication (ECF No. 38) scheduled for September 14, 2021, at 10
21   a.m. is hereby VACATED.
22        IT IS SO ORDERED.
23        DATED: this 1st day of September, 2021.
24

25                                                                       ____
                                                UNITED STATES DISTRICT JUDGE
26

27

28

                                           1
